— Per Curiam :
If, as is probable, a residuary bequest in the will of Hudson Carman was an accidental omission, it is an omission we cannot supply. We may conjecture that it was intended after the liberal provision made to his widow the residue should go to his next of kin, but it would only be conjecture. We see nothing in the language of the statute of wills to prevent a-widow accepting what is given to her under a will taking her share also of so much of the estate as to which the testator dies intestate.
Decree affirmed and appeal dismissed at the costs of the appellant.